

116 S3672 IS: Pandemic TANF Assistance Act
U.S. Senate
2020-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3672IN THE SENATE OF THE UNITED STATESMay 11, 2020Mr. Wyden (for himself, Mr. Brown, Mr. Schatz, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide States and Indian Tribes with flexibility in administering the temporary assistance for needy families program due to the public health emergency with respect to the Coronavirus Disease (COVID–19), to make emergency grants to States and Indian Tribes to provide financial support for low-income individuals affected by that public health emergency, and for other purposes.1.Short titleThis Act may be cited as the Pandemic TANF Assistance Act.2.Emergency flexibility for State and Tribal TANF programs(a)Suspension of requirements and penalties relating to the time limit for assistance, work, and certain other requirements(1)In generalDuring the applicable period—(A)sections 407(a), 407(e)(1), and 408(a)(7)(A) of the Social Security Act (42 U.S.C. 607(a), 607(e)(1), 608(a)(7)(A)) shall have no force or effect;(B)no penalty shall be imposed against an individual or the individual’s family with respect to section 407(e)(1) or 408(b)(3) of such Act (42 U.S.C. 607(e)(1), 608(b)(3));(C)a State shall not deny, reduce, or terminate assistance to a family because an individual does not comply with such section 407(e)(1) or does not otherwise engage in work required by the State; (D)a State shall not deny, reduce, or terminate assistance to an individual or the individual’s family with respect to a failure to cooperate with completing the assessment required under section 408(b)(1) of such Act (42 U.S.C. 608(b)(1));(E)a State may defer a required assessment of the employability of an individual under section 408(b) of such Act (42 U.S.C. 608(b)) to 90 days following the end of the applicable period; (F)no condition on assistance for an individual or the individual's family shall be imposed in connection with enforcing penalties described in section 409(a)(5) of such Act (42 U.S.C. 609(a)(5)); (G)no penalty shall be imposed against an individual or the individual’s family with respect to section 408(a)(2) of such Act (42 U.S.C. 608(a)(2)); and (H)paragraphs (3), (5), (9), (14), and (15) of section 409(a) of such Act (42 U.S.C. 609(a)) shall not apply with respect to any violation of a requirement described in such a paragraph that occurs during or with respect to the applicable period. (2)Tribal programsDuring the applicable period—(A)the minimum work participation requirements and time limits established under section 412(c) of the Social Security Act (42 U.S.C. 612(c)) shall have no force or effect;(B)no penalty shall be imposed against an individual or the individual's family with respect to a violation of such requirements or limits;(C)no condition on assistance for an individual or the individual's family shall be imposed in connection with enforcing penalties described in section 409(a)(5) of such Act (42 U.S.C. 609(a)(5)); and(D)the penalties established under such section 412(c) shall not apply with respect to conduct engaged in during or with respect to the applicable period.(b)Application To program enforcement provisions(1)Waiver of certain penaltiesThe Secretary shall not impose a penalty against a State or Indian tribe under paragraph (3), (5), (9), (14), or (15) of section 409(a) of such Act (42 U.S.C. 609(a)) with respect to any violation of a requirement described in such a paragraph that occurs during or with respect to the applicable period. (2)Corrective compliance plansIf a State or Indian tribe has a corrective compliance plan in effect during or with respect to the applicable period that involves a violation for which a penalty specified in paragraph (1) would be imposed, the Secretary shall—(A)disregard the months occurring during the applicable period (and any portion of such months) for purposes of determining whether the State or Indian tribe has not, in a timely manner, corrected or discontinued, as appropriate, the violation pursuant to the corrective compliance plan accepted by the Secretary; and(B)consult with the State or Indian tribe on modifications to the corrective compliance plan for how the State will correct or discontinue, as appropriate, the violation and how the State will ensure compliance with the requirements of part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) after the applicable period ends.(c)Penalty for noncompliance(1)In generalSubject to the succeeding provisions of this subsection, if the Secretary finds that during or with respect to the period that begins on the date of enactment of this section and ends on November 30, 2020, a State or an Indian tribe has imposed a penalty waived under subsection (a), including denying, reducing, terminating, or conditioning assistance under a program funded under part A of title IV of the Social Security Act or any program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i) of such Act (42 U.S.C. 609(a)(7)(B)(i))), the Secretary shall reduce the grant payable to the State under section 403(a)(1) of such Act (42 U.S.C. 603(a)(1)) or the grant payable to the tribe under section 412(a)(1) of such Act (42 U.S.C. 612(a)(1)) for fiscal year 2021 by an amount equal to 5 percent of the State or tribal family assistance grant (as applicable). (2)Penalty based on severity of failureThe Secretary shall impose reductions under paragraph (1) with respect to fiscal year 2021 based on the degree of noncompliance. (3)Application of aggregate penalty limitFor purposes of section 409(d) of the Social Security Act (42 U.S.C. 609(d)), paragraph (1) of this subsection shall be considered to be included in section 409(a) of such Act. (d)DefinitionsIn this section:(1)Applicable periodThe term applicable period means the period that begins on October 1, 2019, and ends on November 30, 2020.(2)Other termsEach other term has the meaning given the term for purposes of part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.).3.Coronavirus Emergency Assistance Grants for Low-Income FamiliesTitle VI of the Social Security Act (42 U.S.C. 801 et seq.), as added by section 5001(a) of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), is amended by adding at the end the following:602.Coronavirus Emergency Assistance Grants for Low-Income Families(a)In generalSubject to the succeeding provisions of this section, each emergency grant State shall be entitled to receive from the Secretary a grant pursuant to this section for the period beginning on April 1, 2020, and ending on September 30, 2021, in the amount determined for the State under subsection (b).(b)Amount of grants(1)In generalSubject to paragraphs (2), (3), and (4), the amount of the grant for an emergency grant State for the period described in subsection (a) shall be the amount equal to the product of—(A)the amount appropriated in paragraph (1) of subsection (h) that remains after the application of paragraph (2) of that subsection; and(B)the quotient of—(i)the number of individuals in families with income below the poverty line in the State in the most recent year for which data are available from the Bureau of the Census; and(ii)the number of individuals in families with income below the poverty line in all States (other than States specified in subsection (h)(2)(A)) in such year.(2)Other StatesThe amount of the grant for an emergency grant State specified in subsection (h)(2)(A) shall be based on such poverty data as the Secretary determines appropriate.(3)Redistribution of unused fundsThe Secretary shall redistribute, under a procedure and methodology the Secretary determines appropriate, funds available for payments to emergency grant States under this section for which, as of July 30, 2021, States have not applied to be paid to other emergency grant States that apply for payment from such funds. (4)Inclusion of families of 1For purposes of paragraphs (1), (2), and (3), in determining the number of individuals in families with income below the poverty line in a State, the Secretary shall take household composition into account and shall treat a single individual as a family of 1, without regard to whether the household of the individual is composed of more than 1 family.(c)Use of funds(1)In generalAn emergency grant State receiving a grant under this section shall only use the grant funds for the following:(A)To provide short-term cash, non-cash, or in-kind emergency disaster relief (as appropriate) to— (i)help eligible families address and avoid emergencies with respect to basic needs;(ii)prevent or remedy household emergencies of eligible families, such as evictions, foreclosures, forfeitures, and terminations of utility services; and(iii)help eligible families address and avoid emergencies so that children may be cared for in their own homes or in the homes of relatives.(B)To ensure the safety and well-being of all individuals during the period of a Federal or State emergency declaration concerning Coronavirus Disease 2019 (COVID-19), by providing subsidized jobs for individuals who are members of eligible families that can be performed remotely or are deemed essential (with individuals provided proper personal protective equipment and complying with Federal and State social distancing guidelines).(C)To provide subsidized employment for individuals who are members of eligible families after the period of a Federal or State emergency declaration concerning Coronavirus Disease 2019 (COVID-19) ends (when safe to do so, taking into account the need to prevent the spread or reoccurrence of coronavirus).(2)NondisplacementAn emergency grant State receiving a grant under this section shall not use the grant funds to—(A)displace or replace an employee, position, or volunteer, or to partially displace or replace an employee, position or volunteer, such as through a reduction in hours, wages, or employment benefits;(B)displace or replace an employee participating in a strike, collective bargaining or union activities, or union organizing; or(C)displace or replace an employee who was furloughed or unable to work due to the public health emergency with respect to the Coronavirus Disease 2019 (COVID-19) (including due to illness, measures taken to avoid infection, or needing to provide care for another individual). (3)NondiscriminationAn emergency grant State receiving a grant under this section shall not employ any policies or practices that have the effect of making any eligible family less likely to receive assistance by reason of race, sex, religious creed, national origin, or political affiliation. (4)Protecting other benefitsFor purposes of any Federal, State, or local law, including those for purposes of public assistance programs and taxation, any benefit provided under paragraph (1)(A) for an eligible family shall be treated as short-term, non-cash, in-kind emergency disaster relief without regard to the form in which the benefit is provided and shall be disregarded from income. (d)State letter of intent(1)In generalIn order to receive a payment for a fiscal year quarter from the grant determined for an emergency grant State under this section, a State shall submit a letter of intent to the Secretary, not later than 30 days before the first day of each such quarter (or, in the case of a quarter that has started or will start within 30 days of the date of enactment of this section, a State shall submit a letter of intent to the Secretary not later than 15 days after such date of enactment in order to receive an emergency grant for that quarter) that— (A)specifies the amount of funds requested by the State for a quarter;(B)describes how the State will use the funds to assist eligible families during the quarter; and(C)describes how funds provided will not supplant any existing expenditures or programs funded or administered by the State.(2)Public availabilityThe State shall make the letter of intent submitted by the State under this subsection available to the public.(3)No delay of payments; hold harmless(A)In generalThe Secretary shall make payments by the applicable deadline under subsection (f)(2) to each State that submits a letter of intent for a quarter by the applicable deadline under paragraph (1), without regard to whether the Secretary has issued the guidance required under subsection (f)(1).(B)Hold harmlessA State that uses funds paid to the State for any quarter occurring prior to the issuance of the guidance required under subsection (f)(1) consistent with the letter of intent submitted by the State for the quarter and the State's good faith interpretation of the requirements of this section, shall not be penalized under subsection (f)(3) or in any other manner if, after such guidance is issued, the Secretary determines the State did not use the funds consistent with such guidance.(e)Reports(1)State reports Not later than January 1, 2022, each emergency grant State shall submit a report to the Secretary on how the State used the grant funds received by the State in such form and manner, and containing such information, as the Secretary shall require.(2)Report to congressNot later than September 30, 2022, the Secretary shall submit a report to Congress on the grants made under this section based on the reports submitted under paragraph (1).(f)Miscellaneous(1)Expedited implementationThe Secretary shall implement this section as quickly as reasonably possible, pursuant to the issuance of appropriate guidance to States.(2)Timely distribution of grants(A)Initial paymentsNot later than 30 days after the date of enactment of this section, the Secretary shall pay each State that is an emergency grant State as of such date, the grant payable to such State for the 3rd quarter of fiscal year 2020. (B)Subsequent paymentsThe Secretary shall continue to make payments not later than the first day of each quarter to emergency grant States under this section for the 4th quarter of fiscal year 2020 and each quarter of fiscal year 2021. (3)Misuse of funds(A)In generalIf the Secretary determines that an emergency grant State has used grant funds received by the State in violation of the requirements of this section, the State shall remit to the Secretary an amount equal to the amount so used.(B)Application of appeal proceduresSection 410 shall apply to a determination by the Secretary under subparagraph (A) in the same manner as such section applies to an imposition of a penalty under section 409. (g)DefinitionsIn this section:(1)Eligible familiesThe term eligible family means a family (including a family of one)—(A)whose monthly income, as of the date on which the family applies for emergency disaster relief or subsidized employment, does not exceed 200 percent of the poverty line applicable to a family of the size involved (as determined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))); and (B)that has been adversely affected by the public health emergency with respect to the Coronavirus Disease 2019 (COVID-19) (including due to illness, economic disruption, measures taken to avoid infection, or needing to provide care for another individual). (2)Emergency grant StateThe term emergency grant State means a State that submits a letter of intent containing the information specified in subsection (d)(1) to the Secretary with respect to a fiscal year quarter by the submission deadline for such quarter.(3)StateThe term State has the meaning given that term in section 419(5) and includes the Commonwealth of the Northern Mariana Islands and Indian tribes as defined in section 419(4).(h)Appropriation(1)In generalOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for the period beginning on April 1, 2020, and ending on September 30, 2021, $10,000,000,000 for grants under this section.(2)Reservation of funds(A)Certain territoriesThe Secretary shall reserve 3.5 percent of the amount appropriated under paragraph (1) for grants to Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, and Indian tribes (as defined in section 419(4)).(B)Technical assistanceThe Secretary shall reserve $500,000 of the amount appropriated under paragraph (1) to provide technical assistance to States and Indian tribes with respect to the emergency grants made under this section..